Citation Nr: 9934956	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal. 

The appellant, who had active service from July 1969 through 
March 1973, appealed that decision, and the case was referred 
to the Board for further review.

In January 1997, the Board denied the appellant's claim.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 1999 order, the Court 
granted a joint motion for remand, vacating the Board's 
decision and remanding it for additional proceedings.  The 
appellant's case has been returned to the Board for action 
consistent with the Court's decision.


REMAND

After the Board's January 1997 decision and during the 
pendency of the appellant's appeal, the Court issued its 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
Cohen, the Court held that the criteria in evaluating 
stressors were no longer to be based on whether the event was 
outside the range of ordinary human experience, but rather 
the experience and response were to be considered on an 
individualized basis.  Id. at 141.  Therefore, the Court 
remanded this case so that the Board would adjudicate and 
assess the sufficiency of the appellant's stressors under 
Cohen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law changes after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply).

The Court also indicated that the appellant had the right to 
introduce additional evidence and argument.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

In light of the above, the appellant submitted additional 
psychiatric medical records subsequent to the Board's January 
1997 decision which have not been considered by the RO.  
Given that the appellant has not waived RO consideration of 
these records, the Board must remand the case for further 
development.

Therefore, to ensure that VA has fully met its duty to assist 
the appellant in developing the facts pertinent to his claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for an 
acquired psychiatric disorder, to include 
PTSD.  After securing any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  Then, the RO should review the claims 
file to ensure that all of the foregoing 
development has been completed in full 
and readjudicate the issue in light of 
Cohen and 38 C.F.R. § 3.304(f) (1999).  
If the determination remains unfavorable 
to the appellant, the RO should furnish 
the appellant and his attorney a 
supplemental statement of the case and 
provide an opportunity to respond in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decision reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


